     Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 1 of 13
                                                                                                             Filed
                                                                                             5/2112019 10:06 AM
                                                                                                Esther Degollado
                                                                                                    District Clerk
                                                                                                   Webb District
                                                       2019Cvtl000963V1                      Esmeralda Alvarado
                                       CAUSE NO. _ _ _ __                                    2019CVH000963D1


ADA AURORA GONZALEZ                              §            IN THE DISTRICT COURT OF
                                                 §
         Plai11tiff,                             §
                                                 §
v.                                               §
                                                 §                    WEBB COUNTY, TEXAS
                                                 §
NAUTILUS INSURANCE COMPANY,                      §
ROBERT PUGA and VERICLAIM                        §
                                                 §            lf9th
         Defenda11ts.                            §            _ _ JUDICIAL DISTRICT



                             PLAINTIFF'S ORIGINAL PETITION



            Ada Aurora Gonzalez ("Plaintiff'), complains of Nautilus Insurance Company, Robert

Puga and Vericlaim (collectively "Defendants") and respectfully shows as follows:

                                           I.
                                DISCOVERY CONTROL PLAN

1.       Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure.      This case involves complex issues and will require extensive

discovery. Therefore, Plaintiff asks the court to order that discovery be conducted in accordance

with a discovery control plan tailored to the circumstances of this suit.

                                                 II.
                             PARTIES AND PROCESS SERVICE

2.       Plaintiff is an individual who resides in Webb County, Texas.

3.       Defendant Nautilus Insurance Company ("Nautilus") is a foreign insurance company

engaging in the business of insurance in Texas. This Defendant may be served with process by

serving the Texas Commissioner of Insurance at The Chief Clerk Office, 333 Guadalupe MC




                                          EXHIBIT 2
 Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 2 of 13




l 12-2A, P.O. Box 149104, Austin, Texas 78714-9104. The Commissioner of Insurance will

then forward service to Defendant Nautilus at 7233 E Butherus Dr., Scottsdale, AZ 85260-2410.

4.      Defendant Robert Puga ("Puga")is an individual and an insurance adjuster licensed by the

Texas Department of Insurance. Puga is a Texas resident and may be served with process at the

following address: 2700 NE Loop 410, San Antonio, Texas 78217.

5.      Defendant Vericlaim, Inc. ("Vericlaim") is a domestic msurance claims company

engaging in the business of adjusting insurance claims in Texas. This Defendant may be served

with process by serving its registered agent, Corporation Service Company d/b/a CSC Lawyers

Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

6.      The Clerk is requested to issue Citations.

                                                 III.
                                         JURISDICTION

7.      Plaintiff seeks monetary relief over $200,000.00 but not more than $1,000,000.00,

excluding interest and costs. Such damages sought are within the jurisdictional limits of the

court. Plaintiff contends that the determination of damages is within the sole discretion of the

Judge and Jury, but makes stipulation as required by TEx.R.Cw.P. 47.

 8.     The court has jurisdiction over Nautilus because this Defendant engages in the business

of insurance in Texas, and because Plaintiffs causes of action arise out of this Defendant's

business activities in Texas.

 9.     The court has jurisdiction over Puga because this Defendant is a Texas resident, because

this Defendant engages in the business of adjusting insurance claims in Texas, and because

Plaintiff's causes of action arise out of this Defendant's business activities in Texas.




Plaintiff's Original Petition                                                              Page2
  Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 3 of 13




10.     The court has jurisdiction over Vericlaim because this Defendant engages in the business

of insurance in Texas, and because Plaintiffs causes of action arise out of this Defendant's

business activities in Texas.

                                               IV.
                                            VENUE

11.     Venue is proper in Webb County, Texas, because the insured property giving rise to this

cause of action is simated in Webb County, Texas. Tux.CIV.PRAC.REM.CODE § 15.032.

                                               v.
                           NOTICE AND CONDITIONS PRECEDENT

12.     Defendants have been provided notice, in writing, of the claims made by Plaintiff in this

petition, including Plaintiffs actual damages in the manner and form required.

13.     All conditions precedent necessary to maintain this action and the Claim under the Policy

have been performed, occurred, or have been waived by Defendants; or Defendants are

otherwise estopped from raising same due to Defendant's prior breach of the insurance contract.

                                             VI.
                                            FACTS

 14.    Plaintiff owned certain real property with improvements and personal prope1ty located at

1012 Yi Hidalgo Street, Laredo, Texas 78041 (the "Property"), which was insured by insurance

policy number NN669583 issued by Nautilus (the "Policy").

 15.    On or about May 21, 2017, or another time when the Policy was in effect, a severe storm

caused substantial damage to the Property and constimted a covered loss under the Policy. After

the loss, Plaintiff made a claim (claim no. 10094211) and demand for payment on Defendant

Nautilus for damages to the Property and other damages covered by the terms of the Policy (the

"Claim''). After Plaintiff made the Claim, Nautilus assigned or otherwise retained Vericlairn to

adjust Plaintiffs Claim, who assigned Puga as the adjuster in charge of the claim.            All



Plaintiff's Original Petition                                                              Page 3
 Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 4 of 13




Defendants failed to comply with the Policy, the Texas Insurance Code and Texas law in

handling Plaintiff's claim. Further, Defendant Nautilus has refused to pay all amounts due and

owing under the Policy for the Claim.

16.       Puga and Vericlaim made numerous errors in estimating the value of Plaintiffs claim, all

of which were designed to intentionally minimize and underpay the loss incurred by Plaintiff.

Puga and Vericlaim failed to fully quantify Plaintiff's damages, thus demonstrating that he did

not conduct a thorough investigation of Plaintiffs claim. Puga and Vericlaim conducted a

substandard investigation of Plaintiffs Claim. Puga and Vericlaim

17.       failed to thoroughly review and properly supervise the adjustment of the Claim,

including the inspection of the Property, which ultimately led to approving an improper

adjustment and an inadequately unfair settlement of Plaintiffs claim. Further, Puga and

Vericlaim knowingly and intentionally overlooked damages at the Property and used their own

inadequate and biased investigation as the basis for erroneously denying a portion of Plaintiffs

claim. Because of Puga and Vericlaim's conduct, Plaintiffs claim was underpaid and partially-

denied.

18.       Nautilus failed to perform its contractual duties to adequately compensate Plaintiff under

the terms of the Policy. Specifically, Nautilus refused to pay the full proceeds owed under the

Policy, although due demand was made for proceeds to be paid in an amount sufficient to cover

the damaged property and all conditions precedent to recovery upon the Policy in question had

been satisfied by Plaintiff. Nautilus' conduct constitutes a breach of the insurance contract

between Nautilus and Plaintiff.




Plaintiff's Original Petition                                                                Page4
 Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 5 of 13




19.     All Defendants misrepresented to Plaintiff that mnch of the damage to the Property was

not covered under the Policy, even though the damage was covered by the Policy. Defendants'

conduct constitutes a violation of Tux.INS.CODE §54 l.060(a)(l).

20.     All Defendants failed to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of Plaintiff's Claim, when Nautilus' liability was reasonably clear.      Defendants'

conduct constitutes a violation of TEX.INS.CODE §541.060(a)(2)(a).

21.     All Defendants failed to explain to Plaintiff the reasons for their offer of an inadequate

settlement. Specifically, Defendants failed to offer Plaintiff adequate compensation, without any

explanation why full payment was not being made.          Furthermore, All Defendants did not

communicate that any future settlements or payments would be forthcoming to pay for the entire

loss covered nnder the Policy, nor did Defendants provide any explanation for the failure to

adequately settle Plaintiff's claim. Defendants' conduct constitutes a violation of TEX.INS.CODE

§541.060(a)(3).

22.     All Defendants failed to affirm or deny coverage of Plaintiff's claim within a reasonable

time.   Specifically, Plaintiff did not receive timely indication of acceptance or rejection,

regarding the full and entire claims, in writing from Defendants.           Defendants' conduct

constitutes a violation ofTEx.INs.CODE §541.060(a)(4).

23.     All Defendants refused to fully compensate Plaintiff for the Claim without conducting a

reasonable investigation of the Claim. Rather, Defendants performed an unreasonable outcome-

oriented investigation of Plaintiff's claim, which resulted in a biased, unfair and inequitable

evaluation of Plaintiffs Claim. Defendants' conduct constitutes a violation of TEX.INS.CODE

§541. 060(a)(7).




Plaintiff's Original Petition                                                               Page 5
 Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 6 of 13




24.       Nautilus failed to meet its obligations under the Texas Insurance Code regarding the

timely acknowledgement of Plaintiffs claim, beginning an investigation of Plaintiffs claim and

requesting all information reasonably necessary to investigate Plaintiffs claim within the

statutorily mandated time ofreceiving notice of Plaintiffs claim. Nautilus' conduct constitutes a

violation of TEX.INS.CODE §542.055.

25.       Nautilus failed to accept or deny Plaintiffs full and entire Claim within the statutorily

mandated time of receiving all necessary information. Nautilus' conduct constitutes a violation

of TEX.INS.CODE §542.056.

26.       Nautilus failed to meet its obligations under the Texas Insurance Code regarding payment

of claims without delay. Specifically, Nautilus has delayed full payment of Plaintiffs claim

longer than allowed and, to date, Plaintiff has not yet received full payment for Plaintiffs claim.

Nautilus' conduct constitutes a violation of TEX.INS.CODE §541.058.

27.       From and after the time Plaintiffs claim was presented to Nautilus, the liability of

Nautilus to pay the full claims in accordance with the terms of the Policy was reasonably clear.

However, Nautilus has refused to pay Plaintiff in full, despite there being no basis whatsoever on

which a reasonable insurance company would have relied on to deny the full payment. Nautilus'

conduct constitutes a breach of the common law duty of good faith and fair dealing.

28.       All Defendants knowingly or recklessly made false representations, as described above,

as to material facts and/or knowingly concealed material information from Plaintiff.

29.       Because of all Defendants' wrongful acts and omissions, Plaintiff was forced to retain the

professional services of the law firm who is representing Plaintiff with respect to these causes of

action.




Plaintiffs Original Petition                                                                  Page6
  Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 7 of 13




                                         VII.
                          CAUSES OF ACTION AGAINST NAUTILUS

30.     Nautilus is liable to Plaintiff for intentional breach of contract, as well as intentional

violations of the Texas Insurance Code and intentional breach of the common law duty of good

faith and fair dealing.


        A.       Breach of Contract.

31.     The Policy is a valid, binding and enforceable contract between Plaintiff and Nautilus.

Nautilus breached the contract by refusing to perform its obligations under the terms of the

Policy and pursuant to Texas law. Nautilus' breach proximately caused Plaintiff injuries and

damages. All conditions precedent required under the Policy have been performed, excused,

waived or otherwise satisfied by Plaintiff, or Defendant is estopped from raising the issue due to

Defendant's prior breach of the insurance contract.


        B.      Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

32.     The conduct, acts, and/or omissions by Nautilus constituted Unfair Settlement Practices

pursuant to TEX. INS. CODE.§541.060(a). All violations under this article are made actionable by

TEX.INS.CODE §541.151.

33.     Nautilus' unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance. TEX.INS.CODE §541.060(1).

34.     Nautilus' unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Nautilus'

liability under the Policy was reasonably clear, constitutes an unfair method of competition and




Plaintiff's Original Petition                                                               Page 7
  Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 8 of 13




an unfair and deceptive act or practice m the business of msurance.                TEX.INS.CODE

§541.060(2)(A).

35.    Nautilus' unfair settlement practice, as described above, of failing to promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(3).

36.    Nautilus' unfair settlement practice, as described above, of failing within a reasonable

time to affirm or deny coverage of the claim to Plaintiff or to submit a reservation of rights to

Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. TEX.INS.CODE §541.060(4).

37.     Nautilus' unfair settlement practice, as described above, of refusing to pay Plaintiffs

claim without conducting a reasonable investigation, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance.          TEX.INS.CODE

§541.060(7).

38.     Nautilus' conduct described above compelled Plaintiff to initiate a lawsuit to recover

amounts due under its policy by offering substantially less than the amount ultimately recovered.

Nautilus refused to even offer more than its own grossly undervalued estimates despite actual

damages which were mnch greater.        This continued failure compelled Plaintiff to file suit.

TEX.INS.CODE §542.003(5).

        C.      Prompt Payment Of Claims Violations.

39.     The Claim is a claim under an insurance policy with Defendant Nautilus of which

Plaintiff gave Nautilus. Nautilus is liable for the Claim. Nautilus violated the prompt payment




Plaintiff's Original Petition                                                               Page 8
  Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 9 of 13




of claims provisions of TEX. INs. CODE§ 542.051, et seq. by:

        a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
           and/or request from Plaintiff all items, statements, and forms that Nautilus reasonably
           believed would be required within the time constraints provided by TEx. INS. CODE
           §542.055;

        b) Failing to notify Plaintiff in writing of its acceptance or rejection of the Claim within
           the applicable time constraints provided by TEX. INS. CODE §542.056; and/or by

        c) Delaying payment of the Claim following Nautilus' receipt of all items, statements,
           and fonns reasonably requested and required, longer than the amount of time
           provided by TEX. INS. CODE §542.058.

40.     Nautilus' violations of these prompt payment of claims provisions of the Texas Insurance

Code are made actionable by TEX.INS.CODE §542.060.

        D.       Breach Of The Duty Of Good Faith And Fair Dealing.

 41.    Nautilus breached the common law duty of good faith and fair dealing owed to Plaintiff

by denying or delaying payment on the Claim when Nautilus knew or should have known that its

liability to Plaintiff was reasonably clear. Nautilus conduct proximately caused Plaintiff injuries

and damages.

                                     VITI.
                 CAUSES OF ACTION AGAINST PUGA AND VERICLAIM

42.     Puga is an insurance adjuster that was assigned or otherwise engaged by Nautilus to

adjust the claim.     Vericlaim was the claims adjusting company hired by Nautilus to adjust

Plaintiffs claim.

        A.      Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

43.     The conduct, acts, and/or omissions by Puga and Vericlaim while adjusting the Claim

constituted Unfair Settlement Practices pursuant to TEx. INs. CODE.§541.060(a). All violations

under this article are made actionable by TEX.INS.CODE §541.151.




Plaintiff's Original Petition                                                                Page 9
 Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 10 of 13




44.     Puga and Vericlaim are individually liable for their unfair and deceptive acts, irrespective

of the fact they were acting on behalf of Nautilus, because individually, they meet the definition

of a "person" as defined by TEX.INS.CODE §541.002(2). The term "person" is defined as "any

individual, corporation, association, partnership, reciprocal or interinsurance exchange, Nautilus

plan, fraternal benefit society, or other legal entity engaged in the business of insurance,

including an agent, broker, adjuster or life and health insurance counselor." TEX.INS.CODE

§541.002(2) (emphasis added). (See also Liberty Mutual Insurance Co. v. Garrison Contractors,

Inc., 966 S.W.2d482, 484 (Tex.1998)(holding an insurance company employee to be a "person"

for the purpose of bringing a cause of action against them under the Texas Insurance Code and

subjecting them to individual liability).

45.     The unfair settlement practices of Puga and Vericlairn, as described above, in

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(1).

46.     The unfair settlement practices of Puga and Vericlaim, as described above, in failing to

attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even

though liability under the Policy is reasonably clear, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance.            TEX.INS.CODE

§541.060(2)(A).

47.     The unfair settlement practices of Puga and Vericlaim, as described above, in failing to

promptly provide the Plaintiff with a reasonable explanation of the basis in the Policy, in relation

to the facts or applicable law, for the offer of a compromise settlement of Plaintiff's claim,




Plaintiff's Origi11a/ Petitio11                                                             Page 10
 Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 11 of 13




constitutes an unfair method of competition and an unfair and deceptive act or practice in the

business of insurance. TEX.INS.CODE §541.060(3).

48.     The unfair settlement practices of Puga and Vericlaim, as described above, in failing

within a reasonable time to affirm or deny coverage of the claim to Plaintiff or to submit a

reservation of rights to Plaintiff, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. TEX.INS.CODE §541.060(4).

49.    The unfair settlement practices of Puga and Vericlaim, as described above, in refusing to

pay Plaintiffs claim without conducting a reasonable investigation, constitutes an unfair method

of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(7).

50.     The unfair settlement practices of Puga and Vericlaim, as described above, compelled

Plaintiff to initiate a lawsuit to recover amounts due under its policy by offering substantially

less than the amount ultimately recovered. Puga and Vericlaim refused to even offer more than

their own grossly undervalued estimates despite actual damages which were much greater. This

continued failure compelled Plaintiff to file suit. TEX.INS.CODE §542.003(5).


                                           IX.
                                        KNOWLEDGE

 51.    Each of the Defendants' acts described above, together and singularly, was done

"knowingly'' as that term is used in the Texas Insurance Code and was a producing cause of

Plaintiffs damages described herein.

                                               x.
                                          DAMAGES

52.     Plaintiff will show that all the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff.



Plaintiffs Original Petition                                                             Page 11
 Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 12 of 13




53.     For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain,

which is the amount of Plaintiff's claim, together with attorney fees.

54.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the Policy, court costs and attorney's fees.         For knowing conduct of the acts

complained of. Plaintiff asks for three times Plaintiff's actual damages. TEX.TNS.CODE §541.152.

55.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the amount of Plaintiff's claim, as well as eighteen (18) percent interest per annum of

the amount of Plaintiff's claim as damages, together with attorney's fees.             TEX.INS.CODE

§542.060.

56.     For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages and damages for emotional distress.

57.     For the prosecution and collection of this claim, Plaintiff has been compelled to engage

the services of the law firms whose names are subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorneys in the

preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.

                                              XI.
                                         JURY DEMAND

58.     Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.




Plaintiff's Original Petition                                                                Page 12
    Case 5:19-cv-00097 Document 1-2 Filed on 07/12/19 in TXSD Page 13 of 13
•    '    .


                                               XII.
                                     REQUEST FOR DISCLOSURE

    59.       Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendants

    disclose the information or material described in Rule 194.2.

                                                    XIII.
                                                 PRAYER

    60.       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof,

    Plaintiff has and recovers such sums as would reasonably and justly compensate Plaintiff in

    accordance with the rules of law and procedure, both as to actual damages, statutory penalties

    and interest, treble damages under the Texas Insurance Code and all punitive and exemplary

    damages as may be found. In addition, Plaintiff requests the award of attorney's fees for the trial

    and any appeal of this case, for all costs of Court on their behalf expended, for pre-judgment and

    post-judgment interest as allowed by law, and for any other and further relief, either at law or in

    equity, to which Plaintiff may show itself to be justly entitled.

                                                   Respectfully submitted,

                                                   GREEN    & BARTON

                                                    By:     Isl Rov J Elizondo. Ill
                                                            ROY J. ELIZONDO, III
                                                            State Bar No.: 24036519
                                                            relizondo@GBTriallaw.com
                                                            ROBERT D. GREEN
                                                            State Bar No.: 08368025
                                                            green@greentriallaw.com
                                                            DANIEL P. BARTON
                                                            State Bar No.: 00789774
                                                            dbarton@bartonlawgroup.com
                                                            1201 Shepherd Drive
                                                            Houston, Texas 77007
                                                            (713) 227-4747- Telephone
                                                            (713) 621-5900- Fax




    Plai11tijf's Original Petition                                                              Page 13
